Darden, Judge
(concurring) :
If the accused had attempted to convince the court that he only borrowed the pinion gear and axles, I would reverse his conviction of specification 2 because the law officer did not instruct on the necessary criminal intent. Although an accused has the right of trying to establish inconsistent defenses (see United States v Rine, 18 USCMA 421, 422, 40 CMR 133), in this instance the Government introduced a statement that was inconsistent with a defense that the accused had not taken the property. The trial strategy of the accused was directed toward persuading the court that the theft had not occurred. Consequently, a sua sponte instruction on mens rea could have nullified the defense that the counsel of the accused elected. I concur in affirming the decision of the board of review because of this special circumstance.